El Juez Presidente Señor del Toro,
emitió la opinión del tribunal.
Se-trata de una acción sobre daños y perjuicios. En la demanda se alega substancialmente que la demandante vivía en una casa que arrendó al demandado que tenía en mal estado la escalera de subir y bajar a la misma, hecho que había notificado al demandado: que el 9 de diciembre de *8511933, al bajar la demandante por dicha escalera ésta se rom-pió, cayendo la demandante al suelo fracturándose la mano derecha, sufriendo intensos dolores, incurriendo en gastos y teniendo que guardar cama por un mes; que el accidente se debió exclusivamente a la culpa del demandado al mante-ner arrendada su casa en las condiciones expuestas. Se re-claman dos mil dólares con más las costas, gastos y honora-rios de abogado.
El demandado exeepcionó y contestó la demanda. Su ex-cepción de falta de hechos determinantes de una causa de acción fué declarada sin lugar. Por su contestación aceptó algunos hechos y negó otros entre ellos los de que la esca-lera estuviera en mal estado y que se le hubiera notificado dicho condición.
Celebrado el juicio, la corte dictó sentencia fijando la indemnización en trescientos dólares. Impuso además las costas al demandado.
Este apeló. Señalá tres errores cometidos a su juicio por la corte sentenciadora al apreciar la prueba comb de-mostrativa de que el demandado venía obligado a indem-nizar a la demandante; al desestimar la defensa de negli-gencia eontributoria por no haberse alegado expresamente en la contestación, y al imponerle las costas y honorarios de abogado.
 Para el'debido estudio y resolución del primero de los errores señalados, partiremos de la base de los hechos declarados probados por la corte sentenciadora, a saber:
“La Corte, por la apreciación que ha hecho ele toda la prueba, es de opinión que la demandante ha probado, satisfactoriamente, las alegaciones esenciales de su demanda. Se probó que la demandante, Carmen Miranda, viuda de Rodríguez, tenía arrendada una casa de la propiedad del demandado, José Méndez Rodríguez, estando éste representado, como administrador o agente, por su padre José Ma. Méndez, ya que el demandado estaba ausente en New York; que la demandante notificó a dicho José Ma. Méndez del mal estado en que se encontraba una pequeña escalera que tenía la casa para bajar al patio, y que a pesar de dicha notificación, el demandado ni su agente *852o administrador hicieron arregio alguno a dicha escalera; que el 9 de diciembre de 1933, al ir la demandante a bajar por dicha esca-lera, la misma se desplomó cayendo la demandante al patio, a con-secuencia de cuya caída sufrió la fractura de la muñeca en su mano derecha, siendo asistida por el Dr. Rigau de Yauco; que como con-secuencia de dicha fractura la demandante sufrió intensos dolores, y que debido a su edad, de 50 a 60 años, aún cuando no ha quedado totalmente incapacitada en el uso de su mano y brazo derecho, sí le ha quedado la muñeca anquilosada, según declaración del Dr. Rigau; que el accidente se debió a la culpa y negligencia del demandado al no mandar a arreglar la escalera cuando fué avisado de su mal es-tado. Se probó además, que la demandante carece de medios de fortuna. ’ ’
Sostiene el apelante que de esos hechos lo que surge es la obligación de la demandante de arreglar por sí misma la escalera en cuestión, de acuerdo con el artículo 396 del Có-digo Civil,- que es el 323 de su edición de 1930, en relación con el párrafo tercero del artículo 1677 de la Ley de Enjui-ciamiento Civil antigua que alega que está vigente en ese extremo de conformidad con lo resuelto por esta corte en Mas v. Llona, 31 D.P.R. 30. Dice el artículo 323 del Código Civil, ed. 1930:
“Si un edificio, pared, columna o cualquiera otra construcción amenazase ruina, el propietario estará obligado a su demolición, o a ejecutar las obras necesarias para evitar su caída.
“Si no lo verificase el propietario de la obra ruinosa, la autori-dad podrá hacerla demoler a costa del mismo.”
Y ordena el artículo 1677, párrafo tercero, de la antigua Ley de Enjuiciamiento Civil:
“A la ejecución de estas medidas serán compelidos el dueño de la cosa ruinosa, su administrador o apoderado, y en su defecto el arrendatario o inquilino por cuenta de las rentas o alquileres. En defecto de todos éstos, suplirá los gastos el actor, a reserva de re-integrarse de ellos exigiendo su importe del dueño de la obra, por el procedimiento establecido para la vía de apremio en el juicio eje-cutivo.”
Basta la simple lectura de los preceptos legales invocados para concluir que no tiene razón el apelante. Se refieren a *853una situación distinta a la qne surge de los hechos de este caso. La cuestión aquí envuelta no es nueva ante este tribunal. Véanse los casos de Roa v. Puig et al., 19 D.P.R. 386, y Pérez v. Gandía, 32 D.P.R. 562, en el último de los cuales, pág. 564, la Corte se expresó así:
“La responsabilidad del demandado para con la demandante no se deriva de ningún contrato celebrado directamente con ella. Se alega en la demanda la existencia de un contrato de arrendamiento entre el demandado, dueño de la casa, y Conrado Rosario. La ale-gación de que la demandante ‘estuviera haciendo vida matrimonial con Rosario’, era innecesaria. Rosario tenía derecho a recibir hués-pedes, visitas, en la casa que para vivir alquiló. Cualquier persona pudo entrar en ella dentro del curso ordinario de los negocios. Y para con todos tenía el dueño obligaciones. El dueño estaba en el deber de conservar la casa en condiciones habitables y si teniendo conocimiento de su mal estado negligentemente dejó de corregir el defecto, es responsable del daño que con ello pudiera haber ocasio-nado. Su responsabilidad surge del cuasi contrato a que se refiere el artículo 1803 del Código Civil en los siguientes términos: ‘El que por acción^u omisión cause daño a otro, interviniendo culpa o negli-gencia, está obligado a reparar el daño causado.’ ”
La circunstancia ele que aquí la que recibiera el daño fuera la propia persona que tenía arrendada la finca, no varía la" situación. El deber de hacer en la cosa objeto del contrato de arrendamiento todas las reparaciones necesarias a fin de conservarla en estado de servir para el uso a que ha sido destinada, corresponde al arrendador, no al arrendatario. Artículo 1444 del Código Civil, ed. 1930. '
 No fué cometido el primer error. Examinemos el segundo. Lijo el juez sentenciador en su relación del caso y opinión:
“Aún cuando el demandado, en su alegato discute la negligencia eontributoria de la demandante, su contestación no hace alegación alguna a ese efecto, y la jurisprudencia es unánime y terminante de que para qne pueda prosperar esa defensa, debe alegarse afirmativa-mente por el demandado y probarse. - Maldonado v. Hamilton, 32 D.P.R. 224; Rivera v. Central Pasto Viejo, 44 D.P.R. 244, 274.”
*854En el último de los casos citados por la propia corte sentenciadora, esta Corte Suprema, por medio de su Juez Asociado Sr. Córdova Dávila, en parte, se expresó así:
"Nosotros, luego de haber estudiado y analizado las alegaciones y la prueba aportada, no creemos justificada la conclusión de que el demandante tuvo necesariamente que ver y oír, por lo menos en tiempo oportuno para evitar el accidente. Por otra parte, esta corte ha declarado en repetidas decisiones que la negligencia contribuyente es una defensa que incumbe alegar y probar al demandado. Maldonado v. Hamilton, 32 D.P.R. 224; González v. Malgor, Luiña & Co., 29 D.P.R. 105; Truyol Co. v. West India Oil Co., 26 D.P.R. 369; Rosado v. Ponce Ry. & Light Co., 20 D.P.R. 564. Esta es la doctrina que prevalece generalmente' en los estados que han adoptado el moderno sistema de procedimiento, a menos que la negligencia contribuyente surja de las alegaciones de la demanda o la prueba del demandante, en cuyo caso el demandado queda relevado de alegar y probar lo que ya ha sido demostrado por el propio demandante. Esto no ocurre en el presente caso. La demandada establece en su contestación como única defensa la alegación de que el deman-dante colocó maliciosamente el automóvil en la vía. Esta ale-gación, que no ha sido probada, no puede cubrir ningún* otro acto de negligencia. La demandada no puede traspasar los límites que se trazara en su contestación, debiendo limitarse a probar la defensa especialmente alegada. Atchison T. & F. R. Co. v. Dickey, 41 Pac. 1073; Continental Ice Co. v. Mitchel, 112 So. 239; American Car & Foundry Co. v. Uss, 211 Fed. 862; Texas Midland R. R. Co. v. Brown (Texas Court of Civil Appeals), 207 S. W. 340; Heriford v. Kansas City Rys. Co., 220 S. W. 899.” Rivera v. Central Pasto Viejo, Inc., 44 D.P.R. 244, 274.
Fué, pues, la conclusión de la corte de distrito errónea en cuanto dejó de exponer por sus propias palabras la ex-cepción a la regla general, aunque quizá pueda concluirse que suplió lo omitido con la cita que Mzo del caso de Rivera, supra.
¿Cae el caso que estamos resolviendo dentro de la excep-ción? ¿Surge aquí la negligencia contributoria de las ale-gaciones de la demanda o de la prueba de la propia parte demandante ?
*855Tanto de la demanda como de la prueba de la deman-dante aparece que la demandante sabía que la escalera se en-contraba en mal estado y que pidió al dueño su reparación..
A nuestro juicio, tal becbo, por sí solo, no puede servir de base a una declaración de negligencia contributoria por parte de la demandante que anule su derecho a reclamar del demandado.
“La única conclusión lógica a que puede llegarse, al leerse todos los casos que ban considerado el derecho a re-cobrar por parte de aquéllos que han sido lesionados al afrontar voluntariamente am peligro reconocido”, dice la Corte Suprema de New Hampshire, “es que los hechos por ellos conocidos respecto al peligro, incidentales a la condi-ción de que se quejan, y voluntariamente afrontados, no son, de por sí, concluyentes de su derecho a obtener indemniza-ción, a menos que el riesgo sea de tal magnitud que un hombre corriente no hubiera hecho lo que ellos hicieron. En todos los demás casos, estos hechos constituyen meramente evidencia que debe ser considerada en unión a otros hechos relacionados con la cuestión en torno al cuidado por ellos ejercido.” Kambour v. Boston, etc., R. Co., 77 N. H. 33, 49, 86 A. 624, 632.
La escalera estaba en malas condiciones, la demandante lo notificó al demandado, éste prometió repararla y fué dilatando la reparación. No se ha demostrado que la deman-dante conociera que las malas condiciones de la escalera fueran tales que necesariamente debiera concluir que iba a desplomarse con su solo peso, al bajar. Pudo creer que era susceptible de usarse por algún tiempo más todavía.
Si el demandado siguiendo la regia general hubiera le-ventado en su contestación la defensa de negligencia contri-butoria, la cuestión hubiera podido dilucidarse con mayor precisión. No lo hizo y bajo las circunstancias concurren-tes, limitándonos a lo expuesto en la demanda y al resultado de la prueba de la propia demandante, no nos sentimos justi-*856ficados en resolver el caso en su favor revocando la senten-cia.
Resta sólo considerar el tercero de los errores señala-dos. Se refiere a la imposición de costas. No se lia demos-trado abuso de discreción. La corte rebajó considerable-mente la cuantía de la indemnización reclamada y quizá tuvo en cuenta al fijar la suma, la imposición de las costas al demandado.

Por virtud de todo lo expuesto debe declararse sin lugar el recurso, quedando confirmada la sentencia recurrida.

Los Jueces Asociados Señores Wolf y Córdova Dávila no intervinieron.